Filed 6/27/13 P. v. Jasso CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062891

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD238168)

DOLORES JASSO,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Louis R.

Hanoian, Judge. Affirmed.



         George L. Schraer, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Lilia E. Garcia and Elizabeth M.

Carino, Deputy Attorneys General, for Plaintiff and Respondent.
         Dolores Jasso pleaded guilty to transporting cocaine (Health & Saf. Code,1

§ 11352, subd. (a); count 1), possessing cocaine for sale (§ 11351; count 2), using a

minor to sell or carry cocaine (§ 11353, subd. (b); counts 3, 5, 7), and felony child abuse

(Pen. Code, § 273a, subd. (a); counts 4, 6, 8). Jasso admitted special allegations that the

conviction for transporting cocaine was not for personal use (Pen. Code, § 1210,

subd. (a); count 1), the substance containing cocaine weighed more than four kilograms

(§ 11370.4, subd. (a)(2); counts 1, 2), and the substance was or contained at least 28.5

grams of cocaine or at least 57 grams of a substance containing cocaine (Pen. Code,

§ 1203.073, subd. (b)(1); counts 1, 2). The court told Jasso it would impose a 10-year lid

on her sentence in exchange for her guilty plea. The court then sentenced Jasso to prison

for 10 years: the upper term of five years for transporting cocaine, and a mandatory five

years because the substance containing cocaine weighed more than four kilograms. The

court also imposed and stayed the sentence on the count for possessing cocaine for sale,

the special allegation that the cocaine weighed more than four kilograms as to count 2,

the counts for using a minor to sell or carry cocaine, and the counts for felony child

abuse.

         Jasso appeals, contending the court abused its discretion when it sentenced her to

the upper term of five years because it relied on two improper aggravating factors. Jasso

further contends she did not forfeit her right to raise this issue on appeal because her trial




1        Statutory references are to the Health and Safety Code unless otherwise specified.
                                              2
counsel provided ineffective assistance when he failed to object to the court's use of the

aggravating factors during the sentencing hearing. We affirm the judgment.

                                          FACTS

       The Drug Enforcement Agency (DEA) intercepted telephone calls between Jasso

and someone called Carlitos. Carlitos told Jasso to have her "girls" pick up nine

kilograms of cocaine from Tijuana, Mexico and transport it to the United States.

       On August 1, 2011, San Clemente checkpoint agents detained Jasso and her two

codefendants, Diana Ramos and Lorraine Frias, based on the DEA investigation. Jasso's

17-year-old son was driving a car with Jasso in the passenger seat and Jasso's 10-year-old

son in the backseat. Ramos and Frias, Jasso's daughter, were in a car behind Jasso's car.

Ramos's one-year old-son and Frias's two-year-old daughter were also in the second car.

       Ramos consented to a dog sniff of the second car. The dog alerted agents to

bundles of cocaine inside Frias's diaper bag on the floor of the car. Later, agents found

more bundles of cocaine inside Frias's purse. The agents found a total of 9.9 kilograms,

about 20 pounds, of cocaine. Jasso, Ramos, and Frias were subsequently arrested, and

their four children were taken into protective custody by Child Protective Services.

                                      DISCUSSION

       Jasso contends the court abused its discretion by relying on improper factors in

aggravation to impose the upper term. Jasso asserts she can raise this issue on appeal

even though defense counsel did not object at sentencing because, had counsel objected,

there was a reasonable probability of a different outcome. We reject these contentions.



                                             3
                                              I

         JASSO FORFEITED HER RIGHT TO RAISE THE ISSUE ON APPEAL

       A defendant forfeits the right to raise an issue on appeal when he or she does not

object in the trial court. (People v. Scott (1994) 9 Cal.4th 331, 353.) Jasso failed to

object when the court imposed the upper term based on aggravating factors. Thus, she

forfeited the right to challenge the court's sentencing discretion when it imposed the

upper term.

                                              II

                THE COURT IMPOSED THE UPPER TERM BASED ON
                       VALID AGGRAVATING FACTORS

       Even if Jasso did not forfeit this issue on appeal, we conclude the court did not

abuse its discretion when it imposed the upper term because it used valid aggravating

factors. Accordingly, we need not examine Jasso's claim that her counsel provided

ineffective assistance when he did not object to two of these factors.

       A court may impose the upper term by relying on aggravating factors. (Cal. Rules

of Court,2 rule 4.420.) A court may impose the upper term based on only one

aggravating factor. (People v. Black (2007) 41 Cal.4th 799, 813.) A factor is

"aggravating" if it makes a crime " 'distinctively worse than the ordinary.' " (Id. at

p. 817.) Aggravating factors include those listed in the sentencing rules and those

declared "aggravating" by statute, as well as any other facts that are " 'reasonably related

to the decision being made.' " (Ibid.) The California Rules of Court list aggravating


2      All rule references are to the California Rules of Court.
                                              4
factors such as whether a defendant induced others to commit the crime, whether the

crime involved planning and sophistication, and whether the defendant's prior convictions

are either "numerous or of increasing seriousness." (Rule 4.421.)

                                             A

       Jasso admits she induced others to participate in the crimes when she gave cocaine

to Ramos and Frias to carry across the border. (See Rule 4.421(a)(4).) Jasso also admits

she induced others to participate in the commission of the crime when she told her 17-

year-old son to drive the scout car to help the second car transport cocaine into the United

States. These aggravating factors were sufficient to support the upper term.

                                             B

       Jasso contends the court improperly used planning or sophistication (Rule

4.421(a)(8)) as an aggravating factor to impose the upper term. We disagree.

       A crime involves planning or sophistication when it is methodically carried out.

(People v. Lai (2006) 138 Cal.App.4th 1227, 1259; see also People v. Forster (1994) 29

Cal.App.4th 1746, 1758-1759 [court imposed upper term for driving a car under the

influence of alcohol because defendant engaged in planning when he drove to Mexico for

the purpose of drinking alcohol].) The defendant need not be "a particularly

sophisticated person" or the mastermind behind the plan. (Lai, supra, at p. 1259.)

       Here, Jasso engaged in planning when she arranged with Carlitos to have her

"girls" pick up the nine kilograms of cocaine in Mexico and transport the drugs back to

the United States. She also methodically carried out the plan by using a scout car,

children as decoys, and family members to commit the crime.

                                             5
       Thus, the court did not abuse its discretion when it imposed the upper term based

on planning or sophistication.

                                             C

       Jasso further contends the court improperly relied on the "increasing seriousness

of prior convictions" as an aggravating factor to impose the upper term. We disagree.

       A court may impose the upper term if a defendant's prior convictions are

numerous or of increasing seriousness. (Rule 4.421(b)(2).) The types of offenses and the

statutory ranges of punishment of each prior conviction may determine whether a

defendant's prior convictions are of increasing seriousness. (People v. Black, supra, 41

Cal.4th at pp. 819-820.) The seriousness of a conviction is determined by whether the

new offense subjects a defendant to more punishment than the prior offense based on the

law from the same jurisdiction. (People v. McGee (2006) 38 Cal.4th 682, 706.)

       Jasso's prior convictions are of increasing seriousness based on the types of

offenses and the statutory ranges of punishment of each conviction. In 1998, Jasso was

convicted in state court of possessing marijuana for sale and was granted summary

probation. The statutory sentencing range for possessing marijuana for sale is 16 months,

two years or three years. (§ 11359; Pen. Code, § 1170, subd. (h).) In 2003, Jasso was

convicted in federal court of possessing more than 1,000 kilograms of marijuana with

intent to distribute and was sentenced to 46 months in federal prison with supervised

release. The statutory sentencing range for this crime is no less than 10 years in prison.

(21 U.S.C. § 841(b)(viii).) The sentencing range for Jasso's current offense is three, four,

or five years, which is greater than the range for her first conviction. The federal

                                              6
equivalent sentencing range of the current offense, no less than 20 years in prison, is also

greater than her prior federal drug conviction. (Ibid.)

       Because Jasso's current conviction exposed her to a range of punishment greater

than the ranges of punishment she was exposed to by her prior convictions, the court

properly relied on the increased seriousness of the offense as an aggravating factor to

impose the upper term.

                                      DISPOSITION

       The judgment is affirmed.




                                                                  HUFFMAN, Acting P. J.

WE CONCUR:



                   McINTYRE, J.



                   O'ROURKE, J.




                                             7